DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 and 09/15/2022 are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-5, 9-10 and 13-20 are rejected under 35 U.S.C. 103 as being un-patentable over Venkatraman et al Patent Application No. :( US 2017/0072110 A1) hereinafter referred as Venkatraman, in view of Morioka   US Patent Application No.:( US 2017/0219342 A1) hereinafter referred as Morioka.
For claim 1, Venkatraman teaches a terminal device for use with a wireless telecommunications network, the terminal device comprising: 
 5sensor circuitry (104 figure 1)  configured to detect a value of a parameter which is variable in response to a variation in vertical position of the terminal device (102 figure 1) (paragraphs [0015], lines [0019], lines 1-5);
receiver circuitry configured to receive (402 figure 2), from infrastructure equipment of the wireless telecommunications network (116 figure 1) (paragraph  [0013], lines 1-13), 
a reference value of the parameter, a reference value of a vertical position at which the reference value of the parameter is associated, and a valid 10duration information of the reference value of the parameter, the reference value of the parameter being defined relative to a first reference vertical position (110 fig. 1) (402, 406 figure 4) (paragraph  [0050], lines 1-18); and 
processing circuitry configured to determine a value of the vertical position of the terminal device defined relative to the first reference vertical position based on the detected value of the parameter (112 fig. 1) (paragraph [0051]-[0052], lines 1-18 the new altitude is presented as the 2nd vertical position). Venkatraman disclose all the subject matter of the claimed invention with the exemption of reference value of the parameter, the reference value 15of the vertical position at which the reference value of the parameter is associated, the valid duration information of the reference value of the parameter, and a predetermined relationship between the variation in the value of the parameter and the variation in vertical position of the terminal device as recited in claim 1.
Morioka from the same or analogous art teaches the reference value of the parameter (s3 fig5)(paragraph [0063], lines 1-7) the reference value 15of the vertical position at which the reference value of the parameter is associated, the valid duration information of the reference value of the parameter (s5 fig5) (paragraph [0063], lines 7-19) and a predetermined relationship between the variation in the value of the parameter and the variation in vertical position of the terminal device (paragraph [0030], lines 1-7) and (paragraph [0066], lines 1-14). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the reference value of the parameter, the reference value 15of the vertical position at which the reference value of the parameter is associated, the valid duration information of the reference value of the parameter, and a predetermined relationship between the variation in the value of the parameter and the variation in vertical position of the terminal device as taught by Morioka into the indoor positioning using pressure sensors device of Venkatraman.   
The reference value of the parameter, the reference value 15of the vertical position at which the reference value of the parameter is associated, the valid duration information of the reference value of the parameter, and a predetermined relationship between the variation in the value of the parameter and the variation in vertical position of the terminal device can be modify/implemented by combining the reference value of the parameter, the reference value 15of the vertical position at which the reference value of the parameter is associated, the valid duration information of the reference value of the parameter, and a predetermined relationship between the variation in the value of the parameter and the variation in vertical position of the terminal device with the device. This process is implemented as a hardware solution or as firmware solutions of Morioka into the indoor positioning using pressure sensors device of Venkatraman. As disclosed in Morioka, the motivation for the combination would be to use the reference value of the parameter based on the measurement of the barometer that measure the  atmospheric pressure, weather and determining altitude. It will help the mobile device to be located faster according to the elevation in a geographical position, becoming more efficient and reliable for a better localization and connection with a better communication quality.
For claim 2, Venkatraman teaches the terminal device, wherein the first reference vertical position is sea level (110 fig. 1) (paragraph  [0016], lines 8-12).
For claim 3, Venkatraman teaches the terminal device, wherein the second reference vertical position is ground elevation at a geographical position of the terminal device (112 fig. 1) (paragraph [0016], lines 13-18).  
For claim 4, Venkatraman teaches the terminal device, wherein the receiver circuitry is configured to receive data indicative of the ground elevation at the geographical position of the terminal device from the infrastructure equipment (paragraph [0021], lines 13-21).  
For claim 5, Venkatraman teaches the terminal device, wherein the receiver circuitry is configured to receive data indicative of the ground elevation at the geographical position of the terminal device from the infrastructure equipment (paragraph [0021], lines 18-27).  
For claim 9, Venkatraman teaches the terminal device, the terminal device comprising transmitter circuitry configured to transmit a signal to the infrastructure equipment, wherein: the reference value of the parameter (is the value of the AP in the level 2) and the reference value of the vertical position at which the reference value of the parameter is associated is received from the infrastructure 15equipment as data comprised within system information transmitted by the infrastructure equipment (is the value of the user device  in the level 1), the system information being transmitted by the infrastructure equipment in response to receiving the signal transmitted by the transmitter circuitry (paragraph [0017], lines  1-12).
For claim 10, Venkatraman teaches the terminal device, wherein the processing circuitry is configured 20to determine the value of the vertical position of the terminal device defined relative to a second reference vertical position based on the reference value of the parameter and/or based on the reference value of the vertical position at which the reference value of the parameter is associated only at a time during the valid duration  (paragraph [0036], lines  10-21).  
For claim 13, Venkatraman teaches the terminal device, wherein the reference value of the 15parameter and the reference value of the vertical position at which the reference value of the parameter is associated is received together with data indicative of a valid geographical region of the reference value of the parameter and/or the reference value of the vertical position at which the reference value of the parameter is associated, wherein the processing circuitry is configured to determine the value of the vertical position of the terminal device defined relative 20to a second reference vertical position based on the reference value of the parameter and/or based on the reference value of the vertical position at which the reference value of the parameter is associated only when the terminal device is geographically positioned within the valid geographical region (paragraph [0013]-[0014]).  
For claim 14, Venkatraman teaches the terminal device, wherein the processing circuitry is configured to control the terminal device to operate in a discontinuous reception and/or transmission mode in which, during each of a plurality of first successive time periods, the terminal device is configured to transmit predetermined data to and/or receive predetermined data from the infrastructure equipment and, during each of a plurality of second successive time periods, 30the terminal device is configured to not transmit the predetermined data to and/or receive the predetermined data from the infrastructure equipment, wherein the length of each of the first and/or second repeating time periods is determined in accordance with a characteristic of the parameter (paragraph [0042], lines  1-26).   
For claim 15, Venkatraman teaches the terminal device, wherein the reference value of the parameter is detected using sensor circuitry at a predetermined geographical position and at a vertical position equal to the reference value of the vertical position at which the reference value of 34Attorney Docket No. 14420US02CON the parameter is associated, wherein the sensor circuitry which detects the reference value of the parameter is co-located with the infrastructure equipment (110, 112 and 114 fig. 1) (paragraph [0021], lines 18-27).  
For claim 16, Venkatraman teaches the terminal device, wherein the parameter is atmospheric pressure (paragraph [0016], lines 1-17). 
For claim 17, Venkatraman teaches the terminal device, the terminal device comprising further receiver circuitry configured to receive Global Navigation Satellite System (GNSS) signals, wherein the processing circuitry is configured to determine the geographical position of the 10terminal device using the received GNSS signals (paragraph [0033], lines 12-30). 
For claim 18, Venkatraman teaches the terminal device, the terminal device comprising further receiver circuitry configured to receive a beacon signal from a beacon signal emitting device located at a location, wherein the processing circuitry is configured to determine the 15geographical position of the terminal device using the received beacon signal and the location of the beacon signal emitting device (paragraph [0018], lines 23-39). 
For claim 19, Venkatraman teaches the terminal device, wherein: the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated are received together with data indicative of an accuracy of the reference value of the parameter and/or the reference value of the vertical position at which the reference value of the parameter is associated; and the processing circuitry is configured to determine whether to use the reference value of the parameter and/or the reference value of the vertical position at which the reference value of the parameter is associated depending on the data indicative of the accuracy of the reference value of the parameter and/or the reference value of the vertical position at which the reference value of the parameter is associated and data indicative of a required accuracy of the reference value of the parameter and/or the reference value of the vertical position at which the reference value of the parameter is associated with the terminal device (paragraph [0014], lines  12-39).  
For claim 20, Venkatraman teaches an Infrastructure equipment for use with a wireless telecommunications network, the infrastructure equipment comprising:
 transmitter circuitry (104 figure 1)  configured to transmit, to a terminal device of the wireless telecommunications network, a reference value of a parameter detectable by the terminal device (116 figure 1) (paragraph  [0013], lines 1-13), the parameter being variable in response to a variation in vertical position of the 35Attorney Docket No. 14420US02CON terminal device (102 figure 1) (paragraphs [0015], lines  [0019], lines 1-5), a reference value of a vertical position at which the reference value of the parameter is associated, and a valid duration information of the reference value of the parameter, the reference value of the parameter being defined relative to a first reference vertical position (110 fig. 1) (402, 406 figure 4) (paragraph  [0050], lines 1-18), wherein: 
 5the terminal device is configured to determine a value of the vertical position of the terminal device defined relative to the first reference vertical position based on the detected value of the parameter (paragraph  [0052-[0055], lines 1-18). Venkatraman disclose all the subject matter of the claimed invention with the exemption of the  reference value of the parameter, the reference value 15of the vertical position at which the reference value of the parameter is associated, the valid duration information of the reference value of the parameter, and a predetermined relationship between the variation in the value of the parameter and the variation in vertical position of the terminal device as recited in claim 20.
Morioka from the same or analogous art teaches the reference value of the parameter (s3 fig5)(paragraph [0063], lines 1-7) the reference value 15of the vertical position at which the reference value of the parameter is associated, the valid duration information of the reference value of the parameter (s5 fig5) (paragraph [0063], lines 7-19) and a predetermined relationship between the variation in the value of the parameter and the variation in vertical position of the terminal device (paragraph [0030], lines 1-7) and (paragraph [0066], lines 1-14). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the reference value of the parameter, the reference value 15of the vertical position at which the reference value of the parameter is associated, the valid duration information of the reference value of the parameter, and a predetermined relationship between the variation in the value of the parameter and the variation in vertical position of the terminal device as taught by Morioka into the indoor positioning using pressure sensors device of Venkatraman.   
The reference value of the parameter, the reference value 15of the vertical position at which the reference value of the parameter is associated, the valid duration information of the reference value of the parameter, and a predetermined relationship between the variation in the value of the parameter and the variation in vertical position of the terminal device can be modify/implemented by combining the reference value of the parameter, the reference value 15of the vertical position at which the reference value of the parameter is associated, the valid duration information of the reference value of the parameter, and a predetermined relationship between the variation in the value of the parameter and the variation in vertical position of the terminal device with the device. This process is implemented as a hardware solution or as firmware solutions of Morioka into the indoor positioning using pressure sensors device of Venkatraman. As disclosed in Morioka, the motivation for the combination would be to use the reference value of the parameter based on the measurement of the barometer that measure the  atmospheric pressure, weather and determining altitude. It will help the mobile device to be located faster according to the elevation in a geographical position, becoming more efficient and reliable for a better localization and connection with a better communication quality.
Claims 6-7 are rejected under 35 U.S.C. 103 as being un-patentable over Venkatraman et al Patent Application No. :( US 2017/0072110 A1) hereinafter referred as Venkatraman, in view of Morioka   US Patent Application No.:( US 2017/0219342 A1) hereinafter referred as Morioka, in further view of Kennedy, JR et al   US Patent Application No.:( US 2003/0069024 A1) hereinafter referred as Kennedy.
For claim 6, Venkatraman disclose all the subject matter of the claimed invention with the exemption of the data indicative of the ground 35elevation at the geographical position of the terminal device is received together with the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated as recited in claim 6.
Kennedy from the same or analogous art teaches the data indicative of the ground 35elevation at the geographical position of the terminal device is received together with the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated (paragraph [0002], lines 22-30). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the data indicative of the ground 35elevation at the geographical position of the terminal device is received together with the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated as taught by Kennedy into the indoor positioning using pressure sensors device of Venkatraman.   
The  data indicative of the ground 35elevation at the geographical position of the terminal device is received together with the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated can be modify/implemented by combining the data indicative of the ground 35elevation at the geographical position of the terminal device is received together with the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated with the device. This process is implemented as a hardware solution or as firmware solutions of Kennedy into the indoor positioning using pressure sensors device of Venkatraman. As disclosed in Kennedy, the motivation for the combination would be to use the ground of elevation and the study of the landforms of the surface in order to perform a better localization in regards to the geographical position, becoming more efficient and reliable for a better localization.
For claim 7, Venkatraman teaches the terminal device, wherein the data indicative of the ground elevation at the geographical position of the terminal device comprises geomorphological information associated with the geographical position of the terminal device (112 fig. 1) (paragraph [0051]-[0052], lines 1-18 the new altitude is presented as the 2nd vertical position).
Allowable Subject Matter
Claims 8 and 11-12 and are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all  the limitations of the base claim and any intervening claims.
Double Patenting
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
22.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
23.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending U.S Application No. (US 11,140,653 B1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, the claim 1 of the U.S Patent No. (US 11,140,653 B1) discloses: 
Current Application
1. A terminal device for use with a wireless telecommunications network, the terminal device comprising: 5sensor circuitry configured to detect a value of a parameter which is variable in response to a variation in vertical position of the terminal device; receiver circuitry configured to receive, from infrastructure equipment of the wireless telecommunications network, a reference value of the parameter, a reference value of a vertical position at which the reference value of the parameter is associated, and a valid duration information of the reference value of the parameter, the reference value of the parameter being defined relative to a first reference vertical position; and processing circuitry configured to determine a value of the vertical position of the terminal device defined relative to the first reference vertical position based on the detected value of the parameter, the reference value of the parameter, the reference value 15of the vertical position at which the reference value of the parameter is associated, the valid duration information of the reference value of the parameter, and a predetermined relationship between the variation in the value of the parameter and the variation in vertical position of the terminal device.  










11,140,653

1. A terminal device for use with a wireless telecommunications network, the terminal device comprising: sensor circuitry configured to detect a value of a parameter which is variable in response to a variation in vertical position of the terminal device; receiver circuitry configured to receive, from infrastructure equipment of the wireless telecommunications network, a reference value of the parameter and a reference value of the vertical position at which the reference value of the parameter is associated, the reference value of the vertical position being defined relative to a first reference vertical position; processing circuitry configured to determine a value of the vertical position of the terminal device defined relative to a second reference vertical position, wherein the determining comprises: determining the second reference vertical position based on a geographical position of the terminal device; determining a value of the vertical position of the terminal device defined relative to the first reference vertical position based on the detected value of the parameter, the reference value of the parameter, the reference value of the vertical position at which the reference value of the parameter is associated and a predetermined relationship between the variation in the value of the parameter and the variation in vertical position of the terminal device; and determining the value of the vertical position of the terminal device defined relative to the second reference vertical position based on a difference between the determined value of the vertical position of the terminal device defined relative to the first reference vertical position and the second reference vertical position, wherein the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated is received together with data indicative of one or more of a valid duration of the reference value of the parameter and the reference value of the vertical position at which the reference value of the parameter is associated, wherein the valid duration is updateable based on a prediction of upcoming differences in atmospheric pressure based on weather information.

Nonetheless, the removal of said limitations from the claim 1 of the present application made claim 1 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 1. Same rejection is applied to claim 20.
Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20170248428-A1
CHO; Young-Su
US-9671224-B2
Karvounis; John
US-2015015337 4-A1
Balakrishnan; Santosh
US-20100171865-A1
TODA; Atsushi
US-6718302-B1
Wu; Duanpei
US-6575902-B 1
Burton; David

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642